UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-2285



TRUDY BENSON,

                Plaintiff - Appellee,

and

LYNN MIMS,

                Plaintiff,

          v.

THOMPSON CADILLAC-OLDSMOBILE, INC.,

                Defendant - Appellant.



                             No. 06-2325



TRUDY BENSON,

                Plaintiff - Appellant,

and

LYNN MIMS,

                Plaintiff,

          v.

THOMPSON CADILLAC-OLDSMOBILE, INC.,

                Defendant - Appellee.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:04-cv-00237-F)


Argued:   May 14, 2008                    Decided:   July 23, 2008


Before WILKINSON and KING, Circuit Judges, and Jackson L. KISER,
Senior United States District Judge for the Western District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Lyn Karen Broom, TEAGUE, ROTENSTREICH, STANALAND, FOX &
HOLT, LLP, Greensboro, North Carolina, for Thompson Cadillac-
Oldsmobile, Inc. Anthony Mark Brannon, HAIRSTON, LANE, BRANNON,
PLLC, Raleigh, North Carolina, for Trudy Benson. ON BRIEF: Paul A.
Daniels, TEAGUE, ROTENSTREICH, STANALAND, FOX & HOLT, LLP,
Greensboro, North Carolina, for Thompson Cadillac-Oldsmobile, Inc.
James E. Hairston, HAIRSTON, LANE, BRANNON, PLLC, Raleigh, North
Carolina, for Trudy Benson.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Defendant Thompson Cadillac-Oldsmobile, Inc. (“TCO”) appeals

from an adverse judgment, entered after a jury trial conducted in

the Eastern District of North Carolina, in favor of plaintiff Trudy

Benson on a hostile work environment claim pursued under Title VII

of the Civil Rights Act of 1964.1       In particular, TCO contends that

the district court erred in (1) denying its motion for judgment as

a matter of law; (2) awarding back pay; and (3) awarding attorneys’

fees.    See Benson v. Thompson Cadillac-Oldsmobile, Inc., No. 5:04-

cv-00237-F (E.D.N.C. July 18, 2006) (denying TCO’s motion for

judgment as matter of law, granting Benson’s motion for back pay,

and denying her motion for front pay) (the “Order”); Benson v.

Thompson Cadillac-Oldsmobile, Inc., No. 5:04-cv-00237-F (E.D.N.C.

Oct. 31, 2006) (awarding attorneys’ fees and calculating back pay

award) (the “Award”).2   Benson has cross-appealed, contending that

the court erred in declining to award front pay.           As explained

below, we are satisfied that the district court properly resolved

these contentions, and thus affirm on the reasoning of its Order

and Award.




     1
        The district court awarded summary judgment to TCO on
claims asserted by a second plaintiff, Lynn Mims, who has not
appealed.
     2
        The Order is found at J.A. 1353-90, and the Award is found
at J.A. 1502-18. (Citations to “J.A. __” refer to the contents of
the Joint Appendix filed by the parties in this appeal.)

                                    3
                                        I.

                                        A.

       Benson was employed by TCO, an automobile dealership in

Raleigh, North Carolina, from approximately March 15, 2001, until

April 1, 2003, after having worked as a mortgage lender for sixteen

years at a bank located near the dealership.3             Benson was first

hired by TCO as a sales staff member and later promoted to Finance

and Insurance (“F&I”) manager.          When Benson was hired in the sales

department, she was the only female employed in such a position at

TCO.       Benson excelled in her sales position and, on April 15, 2002,

became the first female F&I manager at TCO.

       Despite     her   success   at    TCO,   Benson   had   a   difficult

relationship with certain of her co-workers — specifically Dallas

Britt, another F&I manager, and Wes Smith, the sales manager.            As

explained more fully in the Order, Britt exhibited a bad attitude

toward women in the workplace — exemplified by his habit of

referring to women in authority as “bitches.” Britt also indicated

to Benson that he opposed her promotion to F&I manager and would

have preferred that a former male employee be hired for the

position.       Although equal to Benson in terms of authority, Britt

threatened to fire Benson and told her that he was responsible for


       3
        We view the trial evidence in the light most favorable to
Benson, as the prevailing party, and draw all reasonable inferences
in her favor. A Helping Hand, LLC v. Balt. County, 515 F.3d 356,
365 (4th Cir. 2008).

                                        4
personnel decisions at TCO.   Benson said that Britt prevented her

from receiving important training during her transition to the F&I

department and had demonstrated a pattern of blaming her for his

errors.

     Similarly, Smith, TCO’s sales manager, attempted to exercise

supervisory authority over Benson several times a week, despite the

fact that he and Benson were considered as equals within TCO’s

corporate structure.   Benson demonstrated at trial that Smith had

humiliated her in front of a long-time customer and told her, on

another occasion, that she was fired.      Benson explained that,

although Smith was rude to everyone at TCO, his behavior was worse

toward its few female employees.

     Although Benson did not complain to TCO management after every

hostile incident, she did bring her problems with Britt and Smith

to the attention of TCO’s management on several occasions.       For

example, Benson testified that

     I did talk to Mr. Campbell[, TCO’s general manager,] on
     occasions and Mr. Campbell would redirect my attention to
     his focus for my future at Thompson. He would always say
     to me, Trudy, why do you let these guys get to you? You
     know, you’ve got a future here.      I see you being —
     moving on up to a sales manager. One day you may even
     have my job.    Don’t . . . listen to them.      He said
     they’re envious of you, you’ve already accomplished more
     than they’ll ever accomplish.

J.A. 506.    Benson also testified that she had complained to

Campbell that “you’ve got a boys club,” a report that offended

Campbell.   Id. at 519.   Benson believes that this complaint to


                                   5
Campbell “started leading to my termination.”    Id.   Benson further

testified that “when I went to [Campbell] one day, he said Trudy,

you don’t want to be known as someone who can’t get along with

their peers.   So, I thought, okay, I’ll handle it on my own.     And

I tried . . . but it got worse and worse.”      Id. at 520.   At some

point Benson ceased complaining to Campbell, especially regarding

her problems with Britt.   This was so because Benson found out that

Britt and Campbell were partners in an outside business venture and

knew that they were close friends.     Benson also testified that she

brought her concerns to the attention of Hank Thompson, one of

TCO’s owners, after a particularly upsetting incident with Smith.

     On April 1, 2003, Campbell informed Benson that he had to

terminate her employment with TCO because she was not working out

as an F&I manager and because of a straw purchase deal that Benson

allegedly approved.    Campbell explained that TCO was concerned

about the straw purchase and its potential effect on TCO’s primary

lender.   Benson testified that she was shocked by her termination

and that she had no knowledge of the nature of the straw purchase.

                                 B.

     On July 7, 2003, Benson filed a charge against TCO with the

Equal Employment Opportunity Commission (the “EEOC”), alleging,

inter alia, sex discrimination.       On November 21, 2003, the EEOC

notified Benson of her right to sue TCO.       On February 23, 2004,

Benson filed a complaint against TCO in the Superior Court of Wake


                                  6
County, North Carolina, and TCO removed the case to the Eastern

District of North Carolina on April 6, 2004.               With the district

court’s permission, Benson filed an amended complaint on October

29, 2004, alleging that TCO’s treatment of her violated Title VII.

Specifically,     Benson   alleged       that    by   “engaging     in   the

discriminatory acts, practices and conduct described above, TCO has

condoned and/or failed to prevent the maintenance of a sexually .

. . hostile work environment, discriminated against the Plaintiff

in the terms and/or conditions of her employment on the basis of

her sex . . . and retaliated against [her] for complaining about

the discrimination practiced by TCO.”           J.A. 37.

     TCO moved for summary judgment on December 7, 2005. While the

motion was pending, TCO also moved to dismiss Benson’s Title VII

claims on the basis of certain discovery violations.            On March 16,

2006, the district court denied TCO’s summary judgment motion and

its motion to dismiss.     See Mims v. Thompson Cadillac-Oldsmobile,

Inc., No. 5:04-cv-00237-F (E.D.N.C. Mar. 16, 2006) (the “Pretrial

Order”).4   However, the court barred Benson “from introducing any

information [at trial] that was not revealed during the course of

discovery.”     Pretrial Order 26.       The matter proceeded to a jury

trial in April 2006.

     At the conclusion of Benson’s trial evidence, TCO moved,

pursuant to Federal Rule of Civil Procedure 50, for judgment as a


     4
         The Pretrial Order is found at J.A. 328-354.

                                     7
matter of law.         The district court granted the motion with respect

to Benson’s request for punitive damages, but reserved ruling on

the balance of the motion until the close of all the evidence.

When TCO renewed its motion for judgment as a matter of law at the

close of the evidence, the court denied the motion.                 The jury

thereafter returned a verdict in favor of Benson, awarding $100,000

in compensatory damages on her sexually hostile work environment

claim.5     The trial court entered judgment accordingly, requested

the parties to submit briefs regarding TCO’s renewed post-trial

motion for judgment as a matter of law, and requested a brief from

Benson regarding back pay.          Benson thereafter moved for back pay,

front     pay,   and    interest.    TCO    submitted   another   motion   and

memorandum on the issue of judgment as a matter of law, by which it

also requested, in the alternative, a remittitur or a new trial.6

     On July 18, 2006, the district court entered its Order —

denying TCO’s motion for judgment as a matter of law, but granting

a remittitur of the compensatory damages award to $50,000.            By the



     5
         Because Benson, by way of her pretrial submissions and
proposed jury instructions, led the district court to believe that
she was pursuing only her sexually hostile work environment claim,
the court declined to submit her claims of sexually discriminatory
discharge and retaliation to the jury.
     6
        Although TCO referred to its post-trial motion as a motion
for judgment notwithstanding the verdict, we use the terminology of
the present Rule 50 — as used by the district court in its Order
— and refer to the post-trial motion as one for judgment as a
matter of law.

                                        8
Order, the court also granted Benson’s motion for back pay and

denied her motion for front pay.    The Order directed Benson to file

a response to the remittitur ruling and requested documentation

regarding earnings in order to make a calculation of back pay.

Benson accepted the remittitur on July 21, 2006, and the court

issued the Award on October 31, 2006, awarding Benson $111,148.76

in back pay, $60,417.25 in attorneys’ fees, plus pre-judgment

interest on her back pay award, and post-judgment interest on the

compensatory damages award.

     Final judgment was entered on November 1, 2006.      Benson has

timely appealed, and we possess jurisdiction pursuant to 28 U.S.C.

§ 1291.



                                 II.

                                   A.

     On appeal, TCO first contends that the district court erred in

denying its motion for judgment as a matter of law because Benson

had presented insufficient evidence for a reasonable jury to find

in her favor on the sexually hostile work environment claim.      We

review de novo a district court’s ruling on a Rule 50 motion for

judgment as a matter of law.   ABT Bldg. Prods. Corp. v. Nat’l Union

Fire Ins. Co., 472 F.3d 99, 113 (4th Cir. 2006).   “Pursuant to Rule

50, the issue for assessment on appeal is whether there was a

legally sufficient evidentiary basis for a reasonable jury, viewing


                                   9
the evidence in the light most favorable to the prevailing party,

to find for that party.”    Id.    Judgment as a matter of law is

warranted only when “there is no legally sufficient evidentiary

basis for a reasonable jury to find for [the nonmoving] party on

that issue.”   DeJarnette v. Corning Inc., 133 F.3d 293, 297 (4th

Cir. 1998) (internal quotation marks omitted).

     In order to establish her Title VII claim for a hostile work

environment, Benson was obligated to show (1) that she was the

recipient of unwelcome conduct; (2) that such conduct was based on

her gender; (3) that it was sufficiently severe or pervasive to

alter her conditions of employment and created an abusive work

environment; and (4) that the conduct was imputable to TCO. Conner

v. Schrader-Bridgeport Int’l, Inc., 227 F.3d 179, 192 (4th Cir.

2000).   By its Order, the district court ruled that Benson had

presented sufficient evidence of her hostile work environment

claim. First, the court recognized that Benson had made complaints

to Campbell and others, and that “[b]ased upon her testimony, the

jury was presented with sufficient evidence from which it could

conclude that Plaintiff Benson did not welcome her treatment from

Smith and Britt.”   Order 14.     Second, the court determined that

Benson had presented sufficient evidence that the unwelcome conduct

was premised on her gender, concluding that Britt’s derogatory

comments about women in authority, his comments to Benson about her

promotion to F&I manager, and other conduct, “viewed in light of


                                  10
[Britt’s] apparent hostility towards women, supports the jury’s

determination that she was subjected to hostile conduct that was

predicated on her gender.”        Id. at 15.       Next, the court determined

that Benson had established that she had been subjected to severe

and pervasive harassment.        Specifically, the court concluded that,

under the evidence,

      such conduct occurred frequently throughout her tenure as
      F&I Manager, [and] this court cannot allow Defendant
      TCO’s motion on the basis that Plaintiff was only
      subjected to isolated incidents of offensive behavior.
      Rather, based on Plaintiff’s general testimony there was
      sufficient evidence from which the jury could conclude
      that Plaintiff was subjected to frequent, humiliating
      conduct which interfered with her work performance.

Id.   at   17-18.     Finally,   in   assessing      the   evidence   regarding

Benson’s complaints to Campbell and Thompson, the court concluded

that Benson had “introduced sufficient evidence from which the jury

could find that TCO had actual or constructive knowledge of the

hostile work environment.”        Id. at 19.

      Having carefully assessed the well-reasoned Order and the

contentions of the parties in this appeal, we are satisfied that

the district court did not err in sustaining the jury award (as

remitted).     See Order 11-19.

                                        B.

      TCO next contends that the district court erred in making an

award of back pay to Benson, arguing that she failed to mitigate

damages and that the back pay award exceeded the calculations

Benson     provided   in   discovery.        We   review   a   district   court’s

                                        11
rulings concerning a back pay award for abuse of discretion.

Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 651 (4th

Cir. 2002).

       Benson requested a back pay award in the sum of $140,000,

based on her approximate annual salary of $70,000 for a two-year

period.    In its Order, the court rejected TCO’s contention that

Benson should be denied back pay because of her failure to mitigate

damages, observing that TCO, as the employer, bore the burden of

proving a failure to mitigate. Order 31 (citing Martin v. Cavalier

Hotel Corp., 48 F.3d 1343, 1358 (4th Cir. 1995)).                   The court

recognized    that   “from   April   21,   2003,    until   March   18,   2004,

Plaintiff Benson submitted applications for approximately eighty-

two    separate   positions,”   including     F&I    manager   positions    at

automobile dealerships, as well as positions at banks, restaurants,

and retail businesses.        Id. at 32.      The court concluded that,

“[g]iven Plaintiff’s numerous job applications to a variety of

employers, the court cannot conclude that Plaintiff’s efforts were

insufficient to mitigate damages.”         Id.

       The district court also rejected TCO’s contention that the

Pretrial Order — barring Benson from introducing any evidence that

was not revealed during discovery — precluded an award of back

pay.   Concluding that TCO was using the Pretrial Order as “a sword,

not a shield,” the court observed that it had previously denied

TCO’s motion to strike Benson’s claims for damages or, in the

                                     12
alternative, to dismiss the complaint.               Order 28-30.      Relying on

Supreme Court precedent, the court observed that, in Title VII

actions, “‘backpay should be denied for reasons which, if applied

generally, would not frustrate the central statutory purposes of

eradicating       discrimination    throughout       the    economy    and   making

persons whole for injuries suffered from past discrimination.’”

Id. at 29 (quoting Albemarle Paper Co. v. Moody, 422 U.S. 405, 421

(1975)).      The court then recognized that “‘[t]o deny backpay

because a particular cause has been prosecuted in an eccentric

fashion, prejudicial to the other party, does not offend the broad

purposes of Title VII.’” Id. (quoting Albemarle Paper, 422 U.S. at

424).    Thus, the court granted Benson’s request for back pay.

       Although the district court made a back pay award, it directed

Benson by its Order to file evidence of her earnings in 2005, and

from    January    2006   until   April   18,   2006,      for   the   purpose   of

determining       the   amount    thereof.      In    its    Award,    the   court

reconsidered its request for such information, explaining that,

       [u]pon further reflection, the court is inclined to agree
       with [TCO]. Although the court does not agree that an
       award of backpay should be denied outright, the court
       does agree that [Benson] should not be able to rely upon
       information and documents that were not produced during
       discovery. Indeed, that is the essence of the court’s
       [Pretrial Order] . . . whereby the court prohibited
       [Benson] from introducing any evidence at trial that was
       not produced during discovery.     . . .     Accordingly,
       [Benson] may only recover backpay for the time period for
       which she provided evidence of earnings at trial: April
       1, 2003, until December 31, 2004.



                                       13
Award 4.   As a result, the court calculated Benson’s back pay award

predicated on the period from April 1, 2003, to December 31, 2004,

and awarded her back pay in the sum of $111,148.76.         Id. at 7.

     After assessing the record and the contentions of the parties,

we are satisfied that the back pay award should be affirmed on the

careful reasoning of the district court. See Order 25-34; Award 2-

7.

                                  C.

     TCO’s final contention on appeal is that the district court

erred in granting Benson her an attorneys’ fee award in the sum of

$60,417.25.   We review an award of attorneys’ fees for an abuse of

discretion.   Smyth v. Rivero, 282 F.3d 268, 274 (4th Cir. 2002).

In this regard, TCO first argues that, because the court should

have overturned the jury verdict, its award of attorneys’ fees

should also be reversed.        Because we today sustain the jury

verdict, see supra Part II.A, we readily reject this contention.

     TCO   also   contends,   however,   that   even   if   the   evidence

supported the verdict, the court nonetheless erred in making the

award of attorneys’ fees because the novelty of this case and the

skill required to pursue it did not justify the time and labor

expended by Benson’s lawyers.     In particular, TCO takes exception

to compensating two of Benson’s lawyers to “sit at counsel table

during the trial of this case,” proposing instead significant




                                  14
reductions in the reasonable time that should be compensated for

those attorneys.     Br. of Appellant 53.

     In    making   the   attorneys’    fee   award,   the   district   court

carefully examined, as it was obligated to do, several applicable

factors.   See Daly v. Hill, 790 F.2d 1071, 1075 n.2 (4th Cir. 1986)

(outlining twelve factors which should guide court’s discretion in

calculating fee award, including time and labor required and

novelty and difficulty of questions presented).          In its Award, the

district court carefully assessed the relevant aspects of the

factors spelled out by our precedent.             It thus determined the

reasonable amount of time expended by the lawyers in handling the

case, as well as the reasonable rates to be applied in making an

award.

     The Award also addressed TCO’s contention that the number of

plaintiff’s attorneys involved, especially during the trial, was

excessive and unreasonable. Explaining that Benson was represented

by only one attorney in much of the litigation and that two

additional lawyers entered appearances just before trial, the court

“agree[d] with [TCO] that given the nature of the case, it is

excessive to request attorneys’ fees for three attorneys.”              Award

9. Concluding that one of Benson’s lawyers played a “limited role”

in the litigation, “almost exclusively related to the trial,” the

court disallowed the fees of one of her three lawyers.           Id.    In the

course of its analysis, the court also reduced the number of


                                       15
compensated hours for the other attorneys and reduced the hourly

rate charged by one of them, finally arriving at a total award of

$60,417.25.   Id. at 12-16.7

     After a thorough review of the record and the Award, we are

unable to disturb the district court’s exercise of its discretion

in this regard.      See Award 7-16.

                                     D.

     Finally,   in    her   cross-appeal,    Benson   contends   that   the

district court erred in declining to make an award of front pay.

Benson asserts that she was fifty-nine years old at the time of

judgment and would have worked at TCO until she was at least

seventy (an additional eleven years), had she not been terminated

for discriminatory reasons.         Accordingly, Benson requested front

pay in the sum of $70,000 per year for eleven years.        As with back

pay, we review a district court’s rulings regarding front pay for

an abuse of discretion.      See Dennis, 290 F.3d at 651.

     In its Order, the district court declined to make an award of

front pay to Benson, determining that such an award would be

“unduly speculative.”       Order 36.     The court concluded that “[n]o

proof was submitted . . . as to Plaintiff Benson’s work expectancy,

the relative success of her business in 2005 or 2006, or the growth

potential for business.”      Id.   Due to the “utter lack of evidence”



     7
       The Award reduced the fees requested by Benson from $89,970
to $60,417.25.

                                     16
on the issue, the court thus denied Benson’s request for front pay.

Id.

      We have carefully examined this issue as well, and we are also

content to affirm the district court’s front pay ruling in favor of

TCO, as explained in the Order.    See Order 34-37.



                                III.

      Pursuant to the foregoing, we affirm on the basis of the

district court’s well-reasoned Order and Award.8

                                                           AFFIRMED




      8
        TCO also asserts on appeal that the district court abused
its discretion in permitting Emanuel Joyner, one of Benson’s
witnesses, to testify. After closely examining the record and the
parties’ assertions, we are also satisfied that this contention is
without merit.

                                  17